 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 862 
In the House of Representatives, U. S.,

January 13, 2010
 
RESOLUTION 
Congratulating the staff, students, and faculty at the Illinois Mathematics and Science Academy for winning the 2009 Star Innovator in the Intel Schools of Distinction competition. 
 
 
Whereas the United States House of Representatives has repeatedly recognized in passed legislation the importance of science, technology, engineering, and math education at all levels as a necessary part of strengthening the future of scientific research in the United States; 
Whereas the Intel Corporation holds an annual Intel Schools of Distinction competition in which schools compete for grants by demonstrating an environment and curricula that demonstrates 21st century teaching and learning, with a focus on mathematics and science; 
Whereas the annual Intel School of Distinction awards recognize United States schools that implement innovative math and science programs and serve as role models for other schools; 
Whereas each year, only one school across the country is selected through this competition as the “Star Innovator” among the 18 finalists receiving the Intel Schools of Distinction honor; 
Whereas, on September 15, 2009, the Illinois Mathematics and Science Academy, a State-supported boarding school serving 650 of Illinois’ top high school mathematics students, was selected as the 2009 Star Innovator in the Intel Schools of Distinction competition; 
Whereas Illinois Mathematics and Science Academy alum are currently working at the head of their fields in such diverse industries as aerospace engineering, biotechnology, forensic science, and academic institutions across the globe; 
Whereas Leon Lederman, the recipient of the Nobel Prize in Physics in 1988, worked to create the Illinois Mathematics and Science Academy as a school that could not only provide children with an invaluable education in science and mathematics, but also to train thousands of Illinois teachers in the art of teaching those skills; and 
Whereas the Illinois Mathematics and Science Academy has clearly demonstrated a continued dedication to offering the kind of education necessary to create future generations of scientists in the United States, and thus secure the future of scientific research in the United States: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates the staff, students, and faculty at the Illinois Mathematics and Science Academy on this award and wish them well in all their future endeavors; and be it further; and 
(2)directs the Clerk of the House of Representatives to make available enrolled copies of this resolution to the Illinois Math and Science Academy for appropriate display. 
 
Lorraine C. Miller,Clerk.
